Title: To George Washington from Jonathan Trumbull, Sr., 9 October 1775
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] 9th October 1775

Pursuant to request from the Continental Congress this day received have given orders to Capt. Giles Hall Commander of the Brigantine Minerva to sail with all possible dispatch on a cruize to the River St Lawrence or there abouts in quest of two vessels from England bound to Quebec with Arms &c. as I presume you will be fully advised of before this reaches you by the same express from the Continental Congress, and it is supposed sundry armed vessels will be dispatched from the Colonies of Massachusetts Bay and Rhode Island for the same purpose—This enterprize, as yet, remains a profound secret with us and the orders are given to Capt. Hall not to be opened untill he is out of sight of land. The Minerva will sail in a very few days. I am most respectfully Sir your obedient humble Servant

J. T——l

